DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-18 of U.S. Patent No. 10,795,614. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in U.S. Patent No. .
Pending Application 17037992
U.S. Patent No. 10,795,614
1. A method for operating a memory controller for controlling an operation of a memory device, the method comprising: allocating capacities of an input buffer and an output buffer, based on a use state of at least one of the input buffer and the output buffer; storing input data received from a host in the input buffer and storing output data received from the memory device in the output buffer; storing a threshold value for changing the capacities of the input buffer and the output buffer; generating buffer analysis data according to usages of the input buffer and the output buffer; and determining whether the allocated capacities of the input buffer and the output buffer are to be changed by comparing the buffer analysis data and the threshold value.
1. A memory controller for controlling an operation of a memory device, the memory controller comprising: a buffer memory including an input buffer for storing input data received from a host and an output buffer for storing output data received from the memory device; and a buffer management circuit allocating capacities of the input buffer and the output buffer, based on a use state of at least one of the input buffer and the output buffer, wherein the buffer management circuit includes: a buffer monitoring circuit generating buffer analysis data according to a usage of the buffer memory; a threshold value storing circuit storing a threshold value for changing the capacities of the input buffer and the output buffer; and a buffer capacity determining circuit determining whether the allocated capacities of the input buffer and the output buffer are to be changed by comparing the buffer analysis data and the threshold value.


	As shown in table above, all the claimed limitations are recited in claim 1 are covered by the underlined portions of claim 1 of U.S. Patent No. 10,795,614. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the pending Application and U.S. Patent No. 10,795,614 are directed to similar scope, such that they are not patentably distinct from each other.
	In addition, the limitations of claims 2-17 are corresponding to claims 3-18 of U.S. Patent No. 10,795,614. Thus, claims 2-17 are not patentably distinct from 3-18 of U.S. Patent No. 10,795,614.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133